Order unanimously affirmed, without costs. Memorandum: The complaint sufficiently states a cause of action for malicious interference with a *733prospective contract. For that reason the motion to dismiss made pursuant to CFLR 3211 (suhd. [a], par. 7) should have been denied. However, since plaintiff failed to make any evidentiary showing to support the allegation that defendants “knowingly, intentionally and maliciously” interfered with its right to receive the paving contract in opposition to defendants’ demonstration of justification for their conduct, there was no triable issue of fact and the court properly granted summary judgment dismissing the complaint (Indig v. Finkelstein, 23 N Y 2d 728; Campbell v. Gates, 236 N. Y. 457). (Appeal from order of Onondaga Special Term dismissing complaint.) Present — Marsh, P. J., Cardamone, Simons, Goldman and Del Vecehio, JJ.